Citation Nr: 0843156	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  99-06 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to March 27, 1997, 
for the grant of service connection and award of a 10 percent 
evaluation for right hip disability.

2.  Entitlement to an effective date prior to March 27, 1997, 
for the award of a 20 percent evaluation for residuals of a 
gunshot wound to the right abdomen, status post colon 
resection and repair.

3.  Entitlement to an effective date prior to March 27, 1997, 
for the award of a 30 percent evaluation for residuals of a 
gunshot wound involving Muscle Group XIX.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Washington, DC.  
Currently the veteran's claims are under the jurisdiction of 
the Roanoke, Virginia VA Regional Office (RO).

The veteran's claims were remanded by the Board in February 
2005 and October 2007.  The February 2005 Board decision also 
denied the veteran's claims that there was clear and 
unmistakable error (CUE) in a March 12, 1971 decision for 
failing to adjudicate an issue of service connection for a 
right hip disability, for only assigning a 10 percent rating 
for residuals of a gunshot wound to the right abdomen, status 
post colon resection and repair, and for failing to assign a 
30 percent rating for residuals of a gunshot wound involving 
Muscle Group XIX.  The October 2007 Board decision granted 
the veteran an increased rating for residuals of a gunshot 
wound to the right abdomen.  The veteran has not appealed a 
July 2008 RO decision that denied service connection for 
diabetes mellitus and denied service connection for 
peripheral neuropathy of the extremities.  Accordingly, only 
the issues listed on the title page of this decision are 
currently in appellate status before the Board. 



FINDINGS OF FACT

1.  The claims file contains no document dated prior to March 
27, 1997 which could be considered a claim for service 
connection for a right hip disability.

2.  Following a June 1974 final denial, the veteran first 
submitted a claim for an increased rating for residuals of a 
gunshot wound to the right abdomen on March 27, 1997, and 
there is no medical evidence showing treatment for residuals 
of a gunshot wound to the right abdomen in the year prior to 
March 27, 1997.

3.  The veteran had no loss of muscle function involving 
Muscle Group XIX prior to March 27, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 27, 
1997 for the grant of service connection and award of 10 
percent evaluation for a right hip disability have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

2.  The criteria for an effective date prior to March 27, 
1997, for the award of a 20 percent evaluation for residuals 
of a gunshot wound to the right abdomen, status post colon 
resection and repair, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).

3.  The criteria for an effective date prior to March 27, 
1997, for the award of a 30 percent evaluation for residuals 
of a gunshot wound involving Muscle Group XIX have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

The Board notes that the RO issued a letter in August 2008 
which informed the veteran of the information and evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

During the pendency of this appeal, regulatory changes 
amended 38 C.F.R. § 3.159(b), which provide that VA has no 
duty provide section 5103 notice upon the receipt of a Notice 
of Disagreement.  38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for a 
right hip disability and assigning ratings for the residuals 
of his gunshot wounds, the veteran filed a notice of 
disagreement contesting the effective date of the awards.  
The RO furnished the veteran a Statement of the Case that 
addressed the effective dates assigned including notice of 
the criteria for assigning effective dates, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 
7105, 5103A (West 2002).  Therefore, under these 
circumstances, VA also fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dingess, supra.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes 
service treatment records, private medical records, VA 
examination reports, statements from the veteran, and 
testimony from the veteran before the undersigned Veterans 
Law Judge.  The veteran stated in a September 2008 letter 
that he had no further evidence to submit to VA.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.

II.  Right Hip

The May 2002 rating decision on appeal granted the veteran 
service connection for a right hip disability and a 10 
percent rating effective from March 27, 2007.  The veteran 
testified in August 2004 that he has had a burning sensation 
in his hip ever since he got injured in service.  The veteran 
asserted that he should be granted an effective date prior to 
March 27, 2007 because the arthritic changes of his right hip 
existed well before that date.

The veteran was discharged from service in February 1971 and 
his original claim for benefits was received later that same 
month.  The veteran stated that he was seeking service 
connection for a gunshot wound to the abdomen, back, and 
stomach.  The veteran made no reference to his right hip.  

Statements received from the veteran from discharge until 
March 27, 1997 include references to PTSD, chest, back, 
abdomen, fingers, feet and toes.  However, the veteran made 
no statements that could be interpreted as a claim for 
service connection for a right hip disability prior to March 
27, 1997.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
such determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  Benefits are generally awarded based 
on the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2008).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

Since the evidence of record clearly reveals that the VA did 
not receive any claim for service connection for a right hip 
disability prior to March 27, 1997, and since that date is 
more than a year after the veteran's discharge from service, 
an effective date prior to March 27, 1997 is not warranted.  
38 C.F.R. § 3.400(b)(2)(i).

III.  Right Abdomen 

The veteran was granted service connection and a 10 percent 
rating for residuals of a gunshot wound to the right abdomen 
by a March 1971 rating decision.  

In July 1971, the veteran submitted a claim for an increased 
rating for the residuals of a gunshot wound to his right 
abdomen.  In November 1971 the RO denied the veteran's claim 
and informed him of his appellate rights.  The veteran did 
not appeal.  

In June 1974 the veteran's representative submitted a claim 
for an increased rating for residuals of a gunshot wound to 
the right abdomen, status post colon resection and repair.  
In October 1974 the RO denied the claim and informed the 
veteran of his appellate rights.  The veteran did not appeal.

In September 1996 the veteran submitted a claim for service 
connection for peripheral neuropathy and for skin disorders 
due to exposure to Agent Orange.  In December 1996 the 
veteran submitted a claim for service connection for PTSD.

Following the October 1974 final RO decision, the first 
document which could be considered a claim for an increased 
rating for residuals of a gunshot wound to the right abdomen 
was received by VA on March 27, 1997.  In response to this 
claim, the May 2002 VA examination on appeal granted the 
veteran an increased rating of 20 percent for his residuals 
of a gunshot wound to the right abdomen, status post colon 
resection and repair.  The veteran asserts that he is 
entitled to the 20 percent rating effective from 1971.  The 
veteran testified in August 2004 that he had not been aware 
of the severity of the residuals of a right abdomen gunshot 
wound and that he had not been aware that he had muscle 
damage until he saw a private doctor many years after 
discharge from service.

As noted above, the veteran was denied an increased rating in 
excess of 10 percent for residuals of a gunshot wound to the 
right abdomen, status post colon resection and repair by the 
RO in June 1974 and he did not appeal that decision.  The 
Board notes that an effective date prior to the June 1974 
final RO decision is precluded.  See Rudd v. Nicholson, 20 
Vet. App. 296, 300 (2006).

A review of the record does not reveal any document dated 
from June 1974 to March 27, 1997 which could be considered a 
claim for an increased rating for residuals of a gunshot 
wound to the right abdomen, status post colon resection and 
repair.  Additionally there are no medical records dated 
during this time period showing treatment for residuals of a 
gunshot wound to the right abdomen.

The effective date for an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application for increased compensation is received within one 
year from such date.  Otherwise, the award will be effective 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o).  

Accordingly, the law provides that the veteran was 
potentially entitled to a 20 percent rating for residuals of 
a gunshot wound to the right abdomen, status post colon 
resection and repair up to a year prior to receipt of his 
claim, which was received on March 27, 1997.  As such the 
earliest possible date provided by law was March 27, 1996.  
However, a review of the medical records does not show any 
treatment for residuals of a gunshot wound to the right 
abdomen between March 27, 1996 and March 27, 1997.

Since it is not factually ascertainable that an increase in 
disability occurred within one year prior to the receipt of 
the veteran's claim for an increase, the veteran is not 
entitled to the 20 percent rating prior to the receipt of his 
claim for increase on March 27, 1997.  Accordingly, an 
effective date prior to March 27, 1997 for the award of a 20 
percent rating for residuals of a gunshot wound to the right 
abdomen, status post colon resection and repair is not 
warranted.  

IV.  Muscle Group XIX

The May 2002 rating decision on appeal granted the veteran 
service connection and a 30 percent rating for residuals of a 
gunshot wound involving Muscle Group XIX, effective from 
March 27, 1997.  By a June 2002 rating decision, the date of 
service connection for this disability was revised to 
February 6, 1971 and the veteran was assigned a 10 percent 
rating from that date.  The veteran asserts that he should 
have been assigned the 30 percent rating for his Muscle Group 
XIX injury effective from February 6, 1971, instead of from 
March 27, 1997.  

The veteran has been rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5319 for his Muscle Group XIX injury.  This diagnostic 
code provides a 10 percent rating for a moderate injury, a 30 
percent rating for a moderately severe injury, and a 50 
percent rating for a severe injury of Muscle Group XIX.  As 
explained below, the veteran did not meet the criteria for a 
30 percent rating prior to March 27, 1997, and he is 
therefore not entitled to a 30 percent rating for residuals 
of a gunshot wound involving Muscle Group XIX prior to that 
date.

Under 38 C.F.R. § 4.56, evaluation of the severity of muscle 
disabilities depends on the following factors:  (a) An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately-severe or severe as follows:  (1) Slight 
disability of muscles--(i) Type of injury.  Simple wound of 
muscle without debridement or infection.  (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  (3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  (4) 
Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

After considering all of the relevant evidence, the Board 
finds that prior to March 27, 1997, the residuals of a 
gunshot wound involving Muscle Group XIX were no more than 
moderate in degree.  While the service medical records do 
show debridement and infection at the time of the injury, no 
actual damage to the muscles was reported.  Prior to March 
27, 1997 the veteran was not shown to have any of the 
cardinal signs and symptoms of muscle disability such as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination or uncertainty of movement.  
He was also not shown to have loss of deep fascia, loss of 
muscle substance, or loss of normal firm resistance of 
muscles compared with sound side.  The medical records prior 
to March 27, 1997 did not show that the veteran had any 
symptoms that were attributed to a muscle injury to Muscle 
Group XIX.  Consequently, prior to March 27, 1997, the 
criteria for a moderately severe disability had not been 
shown and thus the criteria for a rating in excess of 10 
percent for residuals of a gunshot wound involving Muscle 
Group XIX were not met.

Since the veteran did not meet the criteria for a rating in 
excess of 10 percent prior to March 27, 1997, an effective 
date prior to March 27, 1997 for a 30 percent rating for 
residuals of a gunshot wound involving Muscle Group XIX is 
not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  


ORDER

Entitlement to an effective date prior to March 27, 1997, for 
the grant of service connection and award of a 10 percent 
evaluation for right hip disability is denied.

Entitlement to an effective date prior to March 27, 1997, for 
the award of a 20 percent evaluation for residuals of a 
gunshot wound to the right abdomen, status post colon 
resection and repair, is denied.

Entitlement to an effective date prior to March 27, 1997, for 
the award of a 30 percent evaluation for residuals of a 
gunshot wound involving Muscle Group XIX is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


